DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed March 9, 2022.
In view of the Amendment, the rejection of claim 15 under 35 USC 112, as set forth in the Office Action dated 12/09/2021 is withdrawn.
Claims 1, 14-15, and 20 are amended.
Claims 12-13 are cancelled.
Claims 1-11 and 14-20 are pending.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that neither Glukhovsky (US 2015/0265834) or Tong (US 2004/0082979) describes or suggest a camera configured to generate sensed response signals based on the sensed response of the body part, the Examiner notes that the scope of the originally rejected claims has been modified to recite a single manner in which the response signals are sensed. Moreover, US Patent No. 9,372,533 to Agrama teaches a facial movement measurement and stimulation apparatus that generates a muscle activation stimulus and then senses the response of the facial body 
	With respect to Applicant’s argument that there has not been a showing that either Glukhovsky or Tong suggest the added feature of memory including routine instructions that are based on recordings of a muscle activation sequence of an exemplary individual during a performance of a pre-selected activity, the Examiner agrees as such a showing was not necessary in the previous Office Action. However, US Patent Application Publication No. 2014/0128939 to Embrey et al. (hereinafter referred to as “Embrey”) teaches a functional electrical stimulation method and system to improve walking and other locomotion functions that discloses the structure of the muscle activation system of claim 20, but, fails to expressly disclose that a memory includes the computer-executable instructions that are stored in its microcontroller. Previously-applied US 2014/0058476 to Crosby et al. (hereinafter referred to as “Crosby”) in the rejection of claims 7-8 teaches that its muscle rehabilitating controller may comprise a microcontroller unit including memory for storing program instructions that, when executed by the processor of the controller, cause the processor and the functional components of the stimulator to provide the functionality ascribed to them (e.g., paragraph [0055] of Crosby). Thus, one of ordinary skill in the art would have modified the microcontroller in the system of Embrey to have a memory that includes .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 9-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0265834 to Glukhovsky et al. (hereinafter referred to as “Glukhovsky”) in view of US Patent No. 9,372,533 to Agrama.
Referring to claim 1, Glukhovsky discloses method of training a body part (e.g., title: system and apparatus for gait modulation), the method comprising: coupling a muscle activation stimulus generator to the body part (e.g., paragraphs [0041],[0048], and [0056] and Figs. 2 and 4: electrical stimulator 240 provides electrical power to electrodes and is attached to a body part via frame 210); generating a muscle activation stimulus using the generator (e.g., paragraphs [0068] and [0088]: electrical stimulator can generate an electrical current to be transmitted to one of more electrodes and upon termination of the stimulation, the associated muscles relax, which implies the muscles were stimulated by the electrical current generated by the electrical stimulator 240); transmitting the generated muscle activation stimulus to a muscle of the body part to activate the muscle (e.g., paragraphs [0003], [0068] and [0088]: electrodes transmit current/voltage to the body part which activates muscle); and sensing a response of the body part to the transmitted muscle activation stimulus; receiving the sensed response 
With respect to claim 2, Glukhovsky in view of Agrama teaches a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises generating a sequence of muscle activation stimuli (e.g., paragraphs [0077]-[0087] and Figs. 9-10).
As to claim 4, Glukhovsky in view of Agrama teaches a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises sending programmed control instructions to the muscle activation stimulus generator (e.g., paragraphs [0044], [0062], [0072]-[0073]: electrical stimulator 240 has a processor that can execute a set of instructions stored in its memory).
With respect to claims 5-6, Glukhovsky in view of Agrama teaches a method as set forth in claim 4, wherein the programmed control instructions are configured to control the muscle activation stimulus generator to generate a predefined muscle activation stimulus to move the body part in a specified movement (e.g., paragraph [0073]: electrical stimulator 240 can direct steer, divert, and/or otherwise control a voltage to the set of electrodes to continuously control an amount of dorsiflexion, plantarflexion, eversion, inversion to increase stability of the impaired limb and/or patient gait).
As to claim 9, Glukhovsky in view of Agrama teaches a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises generating a noxious stimulus (e.g., paragraphs [0001], [0041], [0064], and [0081]).

As to claim 11, Glukhovsky in view of Agrama teaches a method as set forth in claim 1, wherein the step of transmitting the generated muscle activation stimulus comprises at least one of imparting TENS to the body part, imparting Russian stimulation to the body part, heating the body part, vibrating the body part, and imparting laser energy to the body part (e.g., [0001] and [0041]: transcutaneous FES to the nerve or TENS is applied to a body part).
As to claim 14, Glukhovsky in view of Agrama teaches a method as set forth in claim 12, further comprising adjusting the muscle activation stimulus based on the sensed response of the body part (e.g., Paragraphs [0082]-[0083]: sensor can send signals to the electrical stimulator associated with adjusting one of more electrical stimulation parameters and the electrical stimulator can be configured to adjust, terminate, and/or modulate the stimulation provided based on the sensed data).
With respect to claim 17, Glukhovsky in view of Agrama teaches a method as set forth in claim 1, wherein the step of coupling a muscle activation stimulus generator to the body part comprises attaching a muscle activation stimulus transmitter to the body part, the muscle activation stimulus transmitter being configured to transmit the generated muscle activation stimulus to the muscle during the transmitting step (e.g., paragraphs [0048], and [0056] and Fig. 2: electrical stimulator 240 provides electrical .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky in view of Agrama as applied to claim 2 above, and further in view of US Patent Application Publication No. 2012/0245483 to Lundqvist.
Glukhovsky in view of Agrama teaches a method as set forth in claim 2, but does not expressly disclose that the step of transmitting the generated muscle activation stimulus comprises transmitting the sequence of muscle activation stimuli to an agonist muscle and a corresponding antagonist muscle, wherein the agonist muscle and the antagonist muscle activate and relax in alternating sequence in response to the transmitted sequence of muscle activation stimuli. However, Lundqvist, in a related art: system and garment for muscle relaxation of a spastic muscle, teaches stimulating the agonist muscle corresponding to the antagonist muscle that needs to be relaxed using an electronic muscle stimulation device (e.g., paragraphs [0019] and [0038]-[0042] of Lundqvist) and that relaxation is initially induced by antagonist muscle stimulation (e.g., paragraphs [0073] and [0096] of Lundqvist) where the stimulation is programmed in a garment that the patient wears to reproduce stimuli patterns and stimuli forces (e.g., paragraphs [0182] and [0290] of Lundqvist). Accordingly, one of ordinary skill in the art would have recognized the benefits of stimulating agonist and antagonist pairs of muscles using a stimuli sequence in view of the teachings of Lundqvist that the muscle pairs are stimulated and relaxed during the procedure. Consequently, one of ordinary skill in the art would have modified the method of Glukhovsky in view of Agrama to . 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky in view of Agrama as applied to claim 4 above, and further in view of US Patent Application Publication No. 2016/0106994 to Crosby et al. (hereinafter referred to as “Crosby”).
As to claim 7, Glukhovsky in view of Agrama teaches a method as set forth in claim 4, but does not expressly disclose recording a muscle activation sequence of another body part while performing a specified movement. However, Crosby, in a related art: systems and methods for monitoring muscle rehabilitation, teaches recording signals from sensors during stimulation (e.g., paragraph [0106] of Crosby: while instructed to lie prone or motionless, patient is stimulated and another sequence of a body part is recorded via an accelerometer to determine compliance with the specified movement). Accordingly, one of ordinary skill in the art would have modified the method of Glukhovsky in view of Agrama to record a muscle activation sequence of another body part while performing a specified movement (i.e., lie motionless) as taught by Crosby in order to modify patient compliance with instructions, and because the combination would have yielded predictable results.
With respect to claim 8, Glukhovsky in view of Agrama teaches a method as set forth in claim 7, but does not expressly disclose programming the control instructions based on the recorded muscle activation sequence. However, Crosby, in a related art, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky in view of Agrama as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0101595 to Jung et al. (hereinafter referred to as “Jung”).
Glukhovsky in view of Agrama teaches a method as set forth in claim 1, but does not expressly disclose the body part comprises a stump and wherein the step of transmitting the generated muscle activation sequence causes the stump to perform a movement configured to control a robotic prosthetic limb. However, Jung, in a related art: Communication interface for sensory stimulation, teaches electric stimulation can be applied to nerves in a stump of an amputee (e.g., paragraph [0046] of Jung) that innervate one muscle and skin region of the amputated limb (e.g., paragraph [0012] of Jung), and by coupling targeted reinnervation and skin stimulation with better and increase sensory feedback, prosthetic devices can be developed to improve their performance and feel like a part of the actual body (e.g., paragraph [0012] of Jung). Accordingly, one of ordinary skill in the art before the effective filing date would have . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky in view of Agrama as applied in claim 1 above, and further in view of US Patent Application Publication No. 2019/0076647 to Tamaki et al. (hereinafter referred to as Tamaki, EFD 3/10/2017).
With respect to claim 16, Glukhovsky in view of Agrama teaches a method as set forth in claim 1, but does not expressly disclose periodically repeating the steps of generating and transmitting the muscle activation stimulus to train muscle memory for at least two weeks. However, Tamaki, in a related art: electrical stimulation system, teaches repeating the steps of generating and transmitting muscle activation stimulus so that the muscle learns the appropriate finger movement (see Fig. 10 and paragraphs [0129]-[0133] of Tamaki). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experimentally determine the optimal rehabilitation time for a patient’s specific condition, in the absence of criticality and since discovering the optimum value of a result effective variable involves only routine skill in the art [In re Aller, 105 USPQ 233]. The motivation of finding the optimum .

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky in view of Agrama as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2004/0082979 to Tong.
As to claim 18, Glukhovsky in view of Agrama teaches a method as set forth in claim 17, but does not expressly teach that the step of attaching the muscle activation stimulus transmitter to the body part comprises securing a patch to the body part. However, Tong, in a related art: functional electrical stimulation system, teaches that the muscle activation stimulus transmitter or electrode are self-adhesive electrodes or patches that are attached to the body part via the orthosis (e.g., paragraph [0049] of Tong: electrodes 1,2 are self-adhesive type electrodes that are secured to the body part by the orthosis). Accordingly, one of ordinary skill in the art would have recognized that the electrodes of Glukhovsky in view of Agrama could be self-adhesive electrodes or patches that are attached to the body part via its orthosis 205 as taught by Tong, and because the combination would have yielded predictable results.
 	With respect to claim 19, Glukhovsky in view of Agrama teaches a method as set forth in claim 18, but does not expressly disclose that by the step of securing the patch, at least one of the following steps is also performed: connecting a body part sensor to the body part; mounting the muscle activation stimulus generator on the body part; and mounting a power supply on the body part. However, Tong teaches that its orthosis, in addition to securing the stimulus transmitter to the body part also connects a body part . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0128939 to Embrey et al. (hereinafter referred to as “Embrey”) in view of US 2014/0058476 to Crosby et al. (hereinafter referred to as “Crosby”).
Referring to claim 20, Embrey discloses a muscle activation system (e.g., abstract: method and system that provides noninvasive electrical stimulation to different muscle groups) comprising; a stimulation generator configured to generate a muscle activation stimulus (e.g., Fig. 4, 118 and  paragraph 0036]: stimulation waveform generator 118 provides the desired stimulation output); a plurality of stimulation transmitters operatively connected to the stimulation generator (e.g., Fig. 1, 151-154 and paragraph [0032]: stimulator module 100, which includes the stimulator generator, is secured to the lower leg and electrodes 151-154 are applied to the patient’s skin) and configured to transmit the muscle activation stimulus from the stimulation generator to respective muscles of a subject (e.g., paragraph [0033]-[0034]: the stimulator module .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,709,944. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application are conflicting or coextensive with claim 1 of  the ‘944 patent and claims 4-20 are conflicting or coextensive with claims 2-18 of the ‘944 patent, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792